EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in this Post-Effective Amendment No. 2 to the Registration Statement of Soligenix, Inc. on Form S-1 (No. 333-192908) to be filed on or about May 5, 2014of our report dated March 26, 2014, on our audits of the consolidated financial statements as of December 31, 2013 and 2012 and for each of the years in the two-year period ended December 31, 2013.We also consent to the reference to our firm under the caption “Experts” in the Registration Statement on Form S-1. /s/ EisnerAmper LLP Jenkintown, Pennsylvania May 5, 2014
